 1
 2
 3
 4
 5
 6
 7
 8
 9               IN THE UNITED STATES DISTRICT COURT
10           FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                               Case No. CV 18-3367 ODW (MRW)
13   MARIA S.,
14                     Plaintiff,
                                               JUDGMENT
15                v.
16   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security.
17
                       Defendant.
18
19         Pursuant to the Order Accepting Findings and Recommendations of the
20   United States Magistrate Judge,
21         It is the judgment of this Court that the decision of the Administrative Law
22   Judge is VACATED, and the matter is REMANDED to the Social Security
23   Administration on an open record for further proceedings consistent with the
24   Court’s order.
25
26   DATE: April 24, 2019                  ___________________________________
                                           OTIS D. WRIGHT II
27                                         UNITED STATES DISTRICT JUDGE
28
